DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed May 24, 2022.  Claims 1, 6, 8-11, 14-16, 20, and 25-27 are currently amended.  Claims 1-27 are pending review in this correspondence.

Terminal Disclaimer
The terminal disclaimer filed on May 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 16/664,697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the pipette of claims 1, 26, and 27, specifically: a) the syringe ejection mechanism including a plurality of piston head release elements pivotably coupled to the piston carriage and a plurality of syringe latching element release portions of the piston carriage, the piston head release elements and the syringe latching element release portions arranged and configured such that upon sufficient distally-directed movement of the piston carriage by the motorized drive assembly, distal ends of the piston head release elements will be caused to pivot inward and through apertures in the piston carrier for the purpose of releasing a syringe piston head, and engagement of the syringe latching element release portions and the syringe latching elements will cause distal ends of the syringe latching elements to pivot outward for the purpose of releasing a syringe capillary (claim 1); and b) a syringe ejection mechanism comprising a plurality of piston head release elements pivotably coupled to the piston carriage of the syringe piston grasping mechanism and located along the distal end of the piston carriage, and a plurality of syringe latching element release portions of the piston carriage, the piston head release elements and the syringe latching element release portion arranged and configured  such that upon sufficient distally-directed movement of the piston carriage by the motorized drive assembly, distal ends of the piston head release elements will be caused to pivot inward and through apertures in the piston carrier for the purpose of releasing a syringe piston head, and engagement of the syringe latching element release portions and proximal ends of the syringe latching elements will cause distal ends of the syringe latching elements to pivot outward for the purpose of releasing a syringe capillary (claims 26 and 27). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 31, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796